Citation Nr: 0112277	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-12 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral arthrosis of the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral arthrosis of the left knee.

3.  Entitlement to an effective date earlier than February 
25, 1999 for a 10 percent disability rating for 
patellofemoral arthrosis of the right knee.

4.  Entitlement to an effective date earlier than March 18, 
1999 for a 10 percent disability rating for patellofemoral 
arthrosis of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1990 and from January 1991 to February 1991.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in July 1999.  That decision granted the veteran's 
claims of entitlement to a compensable rating for his 
bilateral patellofemoral arthrosis.  The 10 percent ratings 
that were assigned and their effective dates were duly 
appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issues of entitlement to a disability rating in excess of 
10 percent for patellofemoral arthrosis of the right and left 
knees are addressed in the remand section of this decision.
 

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The RO established service connection for the veteran's 
bilateral knee disability in an October 1991 rating decision 
and assigned a noncompensable evaluation.  The rating 
decision became final when the veteran did not initiate an 
appeal.

3.  The RO received the veteran's claim for an increased 
evaluation for his bilateral knee disability on March 18, 
1999.  The claims folder contains VA treatment records that 
indicate entitlement to a 10 percent disability rating for 
patellofemoral arthrosis of the right knee on February 25, 
1999.

4.  The RO received no communication from the veteran before 
March 18, 1999 that may be construed as a claim.

5.  Entitlement to a 10 percent disability rating for 
patellofemoral arthrosis of the right knee is factually 
ascertainable beginning February 25, 1999.

6.  Entitlement to a 10 percent disability rating for 
patellofemoral arthrosis of the left knee is not factually 
ascertainable within the one-year period before March 18, 
1999.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
25, 1999 for an award of a 10 percent disability rating for 
patellofemoral arthrosis of the right knee have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 5110(a) and (b) 
(West 1991); 38 C.F.R. §§ 3.1(b), 3.155, 3.400 (2000).

2.  The criteria for an effective date earlier than March 18, 
1999 for an award of a 10 percent disability rating for 
patellofemoral arthrosis of the left knee have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 5110(a) and (b) 
(West 1991); 38 C.F.R. §§ 3.1(b), 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Review of the claims folder reveals that the 
RO's actions comply with the new statutory provisions.  In 
particular, the veteran has not identified any records of 
treatment that predate those currently attached to the claims 
folder.  He has not identified any other piece of evidence 
that would be relevant to his claim for earlier effective 
dates for the increased ratings.  In addition, with respect 
to the claims discussed below, there is no indication that 
the Board's present review will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  In 
order to reasonably raise a claim of clear and unmistakable 
error, the claimant must provide some degree of specificity 
as to what the alleged error is.  In addition, the claimant 
must offer some persuasive reasons as to why the result would 
have been manifestly different but for the alleged error, 
unless it is the kind of error that, if true, would be clear 
and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 
1, 5 (1999); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

In this case, the veteran asserts entitlement to an earlier 
effective date by claiming that the service-connected 
disability met the criteria for a higher rating at the time 
of his initial claim in 1991.  Review of the claims folder 
reveals that the RO established service connection and the 
noncompensable rating for patellofemoral arthrosis of both 
knees in an October 1991 rating decision.  However, the 
veteran failed to perfect an appeal of that rating action.  
Therefore, the October 1991 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.

The Board notes that the noncompensable rating was assigned 
to the veteran because he failed to appear for a VA medical 
examination.  Review of the claims folder reveals that the 
notices concerning the examination were sent to the address 
of record as provided by the veteran.  The notices were 
returned because the forwarding address had expired.  
However, the Board emphasizes that the notice of the October 
1991 rating decision was sent to a different address.  There 
is no indication that that notice was returned as 
undeliverable.  Therefore, the notice is presumed to have 
been successfully delivered.  See Butler v. Principi, __ F.3d 
___, 2001 U.S. App. LEXIS 5270 (Fed. Cir. March 30, 2001) 
(presumption of regularity applicable to VA adjudication).

The RO received the veteran's claim for an increased rating 
for his service-connected right and left patellofemoral 
arthrosis on March 18, 1999.  Close review of the materials 
received from October 1991 to March 1999 reveals no 
communication from the veteran on any matter.  There is no 
communication from the veteran or his representative 
indicating a desire for an increased disability rating for 
his bilateral knee disability.  38 C.F.R. §§ 3.1(p), 
3.155(a).  Accordingly, the effective date for the award of a 
10 percent rating may be earlier than March 18, 1999 only if 
entitlement to the increase is factually ascertainable within 
the one-year period before that date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Review of the claims folder reveals VA medical evidence 
showing the status of the veteran's right knee disability on 
February 25, 1999.  Therefore, entitlement to the increased 
rating for the right knee is factually ascertainable as of 
February 25, 1999. Id.  With respect to the left knee, the VA 
medical records disclose no complaints or objective findings 
of disability status.  That is, the Board is unable to find 
any medical evidence that would enable a finding of fact that 
the veteran's left knee disability had increased in 
disability in the year before March 18, 1999.

In conclusion, the Board finds that the preponderance of the 
evidence is against an effective date for a 10 percent rating 
for patellofemoral arthrosis earlier than February 25, 1999 
on the right and March 18, 1999 on the left.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 5110(a) and (b); 38 C.F.R. §§ 3.1(b), 
3.155, 3.400.

Finally, considering the communications by the veteran, the 
Board does not find any allegation of clear and unmistakable 
error in the prior, final rating action.  The veteran is 
essentially claiming that the RO should have assigned a 
compensable rating for the bilateral knee disabilities in 
October 1991 because the disabilities were as severe then as 
they are now.  The Board finds that such assertions express 
no more than disagreement as to how the RO weighed or 
evaluated the evidence, which does not amount to a claim of 
clear and unmistakable error.  Baldwin, 13 Vet. App. at 5; 
Shockley v. West, 11 Vet. App. 208, 214 (1998).  Absent a 
more specific allegation of error, the Board finds no basis 
to refer to the RO a claim for clear and unmistakable error.  



ORDER

An effective date earlier than February 25, 1999 for a 10 
percent disability rating for patellofemoral arthrosis of the 
right knee is denied.

An effective date earlier than March 18, 1999 for a 10 
percent disability rating for patellofemoral arthrosis of the 
left knee is denied.


REMAND

As discussed briefly above, the VCAA brought about 
significant changes in the law with respect to the duty to 
notify and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(a)).  Specifically, in a 
disability compensation claim, the VCAA provides that the 
duty to assist includes obtaining records of relevant VA 
medical treatment.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(c)).  In addition, the 
duty to assist in claims for increased disability 
compensation generally includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse than when previously rated, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993) (citing Proscelle v. 
Derwinski, 2 Vet. App 629 (1992)).

The Board finds that a remand is required in this case for 
compliance with the new VCAA provisions.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard, supra; VAOPGCPREC No. 16-92.  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken.  

First, review of the VA medical records in the claims folder 
suggests that the veteran was to have follow up appointments 
after March 1999.  The RO should secure any additional VA 
medical records available.  

Second, in his October 1999 notice of disagreement, the 
veteran stated that since the issuance of the July 1999 
rating decision, his knee pain had tripled and was constant.  
He alleged that he had lost three months from work due to the 
pain.  In his May 2000 substantive appeal, the veteran 
related that he had had to quit his job of six years due to 
the standing and walking required.  The Board is of the 
opinion that additional development of the record is needed 
to enable the Board to render a final determination.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Specifically, 
the veteran should be afforded another VA examination.  In 
addition, he should be requested to document his claims with 
respect to employment.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran in 
writing and ask that he provide employment 
records showing loss of time from work or 
documenting the basis for leaving his last 
employer.  The RO should refer the veteran 
to his October 1999 and May 2000 
statements. 

2.  The RO should attempt to secure any VA 
medical records dated from March 1999 to 
the present, as provided by law.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current status of his service-connected 
bilateral patellofemoral arthrosis.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  The examiner should 
state whether such review was completed.  
All necessary tests and studies should be 
performed and all findings must be 
reported in detail.  The examiner is 
specifically requested to report the 
ranges of motion achieved in the veteran's 
knees in comparison to the normal range of 
motion.  

The examiner is asked to identify and 
describe any current right and left knee 
symptomatology, including any functional 
loss associated with the bilateral 
patellofemoral arthrosis due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The discussion of these 
manifestations should include their effect 
on the veteran's daily life.  If there is 
no evidence of any of the above factors on 
examination, the examiner should so state.  
If there are complaints of pain, the 
examiner should discuss whether such 
complaints are supported by adequate 
pathology and evidenced by visible 
behavior of the veteran.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, the 
examiner should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such flare-
ups.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

5.  The RO must review then claims file 
and ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

6. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period should be allowed for response.

The case should then be returned to the Board for final 
appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

